Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/1/2022 & 7/11/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1 & 3-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose “a first memory device of a first memory type; a second memory device of a second memory type; at least one processing device; and memory containing instructions configured to instruct the at least one processing device to: create namespaces for memory devices of different memory types, the namespaces including a first namespace for the first memory device, and a second namespace for the second memory device; determine an increase in a priority for an application, the application being allocated to the second namespace; in response to determining the increase in the priority for the application, re-allocate the application to the first namespace; and in response to the re-allocation, store data associated to the application in the first memory device.”
The closest prior art of record, Sampsell et al. Patent US 6,256,714 B1, discloses  a “memory manager 15 also preferably determines the locations to load and relocate application programs and application program variables in the memory 16 [Col. 4 Lines 27-30].” However, Sampsell fails to disclose “determine an increase in a priority for an application, the application being allocated to the second namespace; in response to determining the increase in the priority for the application, re-allocate the application to the first namespace; and in response to the re-allocation, store data associated to the application in the first memory device.”
Although the prior art discloses each of the claimed limitations, individually, the Examiner cannot determine a reasonable motivation to combine them in the manner claimed, either in the prior art or existing case law.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ROSSITER whose telephone number is (571)270-3788. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN D ROSSITER/Primary Examiner, Art Unit 2133